— Appeal from so much of an amended order of the Family Court of Schenectady County (Litz, J.), entered December 1,1981, as awarded petitioner child support and one half of her counsel fees in the amount of $250. The order appealed from herein became effective August 7,1981 and ordered the respondent husband, after a hearing, to pay one half of the monthly payment due to the Schenectady Savings Bank on the mortgage and taxes of the marital home, in the amount of $125; to pay the sum of $10 per week representing one third of the cost of fuel, heat, gas and electricity; and to pay the further sum of $50 per week for support of the parties’ six-year-old daughter; and to pay one half of petitioner’s counsel fees, an amount equal to $250. The mother earns a weekly gross salary of $310, with a net weekly income of $150. Her monthly expenses are $1,100 and she owes some family bills which she is paying off at the rate of $257 per month. Respondent husband is an investigator with the Schenectady Police Department, earning $250 per week gross and $225 net. He showed expenses of $297.88 weekly and outstanding bills of $2,503. In view of the respective incomes and expenses of the parties and the consideration of the best interests of the child, the determination of the court was amply supported by the evidence and should be affirmed. With respect to the award of counsel fees to petitioner’s attorney, however, we have held such award can only be justified when it is necessary to insure that an indigent wife has legal representation. On constraint of our decision in Matter of Frye v Truhn (68 AD2d 989) that portion of the order appealed from which awarded counsel fees must, therefore, be reversed. Order modified, on the law and the facts, by reversing so much thereof as awarded $250 in counsel fees, and, as so modified, affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.